DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  the claims use the phrase “such that the directions…are changed” (emphasis added). This language describes an action rather than a specifically claimed structure. Consider: ––such that the directions…change––.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the grindstone group" in paragraph 5. 
Claim 2 recites the limitation "the segment grindstone" in paragraph 4. 
There is insufficient antecedent basis for these limitations in the claims.
In both claims, the claim contains a previous limitation defining a plurality of grindstone groups/segment grindstones, and it is unclear as to whether the subsequent limitations refer to all of the groups/grindstones, or only one. 
Additionally, the terms “circumferential direction” and “diametric direction” in claims 1 and 2 are relative terms which render the claims indefinite. The terms “circumferential direction” and “diametric direction” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms are geometrically indefinite, as they could refer to any vector or path defined by a relation to an arbitrary circumference or diameter, or a point on a circumference or diameter. Some exemplary constructions of the term include a vector from an arbitrary point not on a circumference in the direction of a point on a circumference, a radius (i.e. a vector from a central point and orthogonal to a circumference), and a circular path running parallel to a circumference. Applicant's specification and figures appear to be referring to a circumferential (and diametric) direction defined at a point relative to each grindstone group (e.g. lines D1 and D2 in fig. 2c), but do not specifically define the terms in such a way that one of ordinary skill in the art would fully understand the scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mejean et al. (US 10086499, "Mejean").
1. Mejean teaches a grinding wheel (400) comprising: 
an annular base (401) having a free end portion (402); and 
a plurality of segment grindstones fixed on the free end portion of the annular base in a state of being spaced from one another in a circumferential direction (abrasive segments 421 and 431, see Mejean fig. 4), 
wherein 
the plurality of segment grindstones are divided into a plurality of grindstone groups each including a predetermined number of segment grindstones (groups shown in Mejean fig. 4 having a middle segment 431 sandwiched between inner and outer segments 421), 
each of the segment grindstones included in each of the grindstone groups has a grinding surface formed into a rectangular shape having a long side and a short side (rectangular profile, see Mejean fig. 4), and 
the segment grindstones of the grindstone group are sequentially fixed on the free end portion of the annular base from an outer circumferential side toward an inner circumferential side such that directions in which the long sides of the segment grindstones extend are changed from the circumferential direction to a diametric direction of the free end portion (Mejean fig. 4 shows the three segments of each group arranged at different angles, wherein the long side of the segment closest to center is angled closest to a circumferential direction and the long side of the segment furthest from center is angled further away from that same circumferential direction, see Majean fig 4 and 16:1-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pekija (US PGPub 2019/0076990) in view of Mejean.
2. Pekija teaches a wafer grinding method using a grinding wheel (46), the wafer grinding method comprising: 
a holding step of holding a wafer by a rotatable chuck table (20, see Pekija fig. 1 and paragraph [0007]) while a center of the wafer (Wc) is positioned at a rotational center of the chuck table (see Pekija paragraph [0021]); 
a positioning step of 
rotating the grinding wheel in a direction extending from the segment grindstone on the outer circumferential side to the segment grindstone on the inner circumferential side, the segment grindstone on the outer circumferential side and the segment grindstone on the inner circumferential side being included in a same grindstone group (rotating from segment with outer long side nearest to the outer edge 473 to segment with outer long side nearest to inner edge 471 in grinding segment group 470, see arrow for rotation in Pekija fig. 2 and paragraph [0031]), and
positioning the grinding wheel such that the segment grindstone on an outermost circumferential side passes through the center of the wafer (positioned so that 473 passes through wafer center Wc, see Pekija fig. 2 and paragraph [0007]); and 
a grinding step of bringing the segment grindstones of the rotating grinding wheel into contact with the wafer held by the rotating chuck table, to grind the wafer (see Pekija fig. 2 and paragraph [0007]) while grinding water is supplied from a central portion of the grinding wheel, after the positioning step is carried out (water supply ports 461 are positioned towards the center of grinding ring 46 and supply water during grinding process, see Pekija paragraph [0031]).
Pekija does not teach that the wafer grinding method uses a grinding wheel that includes an annular base having a free end portion and a plurality of segment grindstones fixed on the free end portion of the annular base in a state of being spaced from one another in a circumferential direction, the plurality of segment grindstones being divided into a plurality of grindstone groups each including a predetermined number of segment grindstones, each of the segment grindstones included in each of the grindstone groups having a grinding surface formed into a rectangular shape having a long side and a short side, the segment grindstones of the grindstone group being sequentially fixed on the free end portion of the annular base from an outer circumferential side toward an inner circumferential side such that directions in which the long sides of the segment grindstones extend are changed from the circumferential direction to a diametric direction of the free end portion, and that the step of rotating the grinding wheel in a direction extending from the segment grindstone on the outer circumferential side whose long side is disposed along the circumferential direction, to the segment grindstone on the inner circumferential side whose long side is disposed along the diametric direction, the segment grindstone on the outer circumferential side and the segment grindstone on the inner circumferential side being included in a same grindstone group.
However, Mejean teaches a grinding wheel (400) for use in wafer grinding (see Mejean fig. 1 and 3:23-33) comprising: 
an annular base (401) having a free end portion (402); and 
a plurality of segment grindstones fixed on the free end portion of the annular base in a state of being spaced from one another in a circumferential direction (abrasive segments 421 and 431, see Mejean fig. 4), wherein 
the plurality of segment grindstones are divided into a plurality of grindstone groups each including a predetermined number of segment grindstones (groups shown in Mejean fig. 4 having a middle segment 431 sandwiched between inner and outer segments 421), 
each of the segment grindstones included in each of the grindstone groups has a grinding surface formed into a rectangular shape having a long side and a short side (rectangular profile, see Mejean fig. 4), and 
the segment grindstones of the grindstone group are sequentially fixed on the free end portion of the annular base from an outer circumferential side toward an inner circumferential side such that directions in which the long sides of the segment grindstones extend are changed from the circumferential direction to a diametric direction of the free end portion (Mejean fig. 4 shows the three segments of each group arranged at different angles, wherein the long side of the segment closest to center is angled closest to a circumferential direction and the long side of the segment furthest from center is angled further away from that same circumferential direction, see Majean fig 4 and 16:1-50).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the grinding wheel of Mejean for that of the method of Pekija such that the step of rotating the grinding wheel was conducted in a direction extending from the segment grindstone on the outer circumferential side whose long side is disposed along the circumferential direction, to the segment grindstone on the inner circumferential side whose long side is disposed along the diametric direction, the segment grindstone on the outer circumferential side and the segment grindstone on the inner circumferential side being included in a same grindstone group, as such a substitution so would have produced predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Preston et al. (US 6196911) teaches a grinding tool having segments grouped with different angles.
Bujnowski et al. (US 9938440) teaches grinding tools having abrasive elements grouped in specific patterns and shapes.
Kawana (JP 2020093338) and Fuwa et al. (JP 2017047520) teach grinding wheels having grinding segments in groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733